John Hancock Bank and Thrift Opportunity Fund John Hancock Preferred Income Fund John Hancock Hedged Equity & Income Fund John Hancock Preferred Income Fund II John Hancock Income Securities Trust John Hancock Preferred Income Fund III John Hancock Investors Trust John Hancock Tax-Advantaged Dividend Income Fund John Hancock Premium Dividend Fund John Hancock Tax-Advantaged Global Shareholder Yield Fund John Hancock Patriot Preferred Dividend Fund John Hancock Premium Dividend Fund John Hancock Patriot Select Dividend Trust (each a “Trust”) POWER OF ATTORNEY The undersigned does hereby constitute and appoint Betsy Ann Seel, Kinga Kapuscinski, Nicholas J. Kolokithas, Julie B. Lyman, Steven Sunnerberg, Christopher L. Sechler and Thomas M. Kinzler, each individually, his true and lawful attorney-in-fact and agent (each an “Attorney-in-Fact”) with power of substitution or re-substitution, in any and all capacities in the furtherance of the business and affairs of each Trust to execute any and all state regulatory or other required filings, including all applications with regulatory authorities, state charter or organization documents and any amendments or supplements thereto, to be executed by, on behalf of, or for the benefit of, each Trust.The undersigned hereby grants to each Attorney-in-Fact full power and authority to do and perform each and every act and thing contemplated above, as fully and to all intents and purposes as the undersigned might or could do in person, and hereby ratifies and confirms all that said Attorneys-in-Fact, individually or collectively, may lawfully do or cause to be done by virtue hereof. This Power of Attorney shall be revocable with respect to an undersigned at any time by a writing signed by such undersigned and shall terminate automatically if the undersigned ceases to be a Trustee or Officer of the Trust. Dated:December 7, 2010 Name Signature Title Keith F. Hartstein /s/ Keith F. Hartstein President and Chief Executive Officer Charles A. Rizzo /s/ Charles A. Rizzo Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) James F. Carlin /s/ James F. Carlin Trustee William H. Cunningham /s/ William H. Cunningham Trustee Deborah C. Jackson /s/ Deborah C. Jackson Trustee Stanley Martin /s/ Stanley Martin Trustee Patti McGill Peterson /s/ Patti McGill Peterson Trustee Hugh McHaffie /s/ Hugh McHaffie Trustee John A. Moore /s/ John A. Moore Trustee Steven R. Pruchansky /s/ Steven R. Pruchansky Trustee Gregory A. Russo /s/ Gregory A. Russo Trustee John G. Vrysen /s/ John G. Vrysen Trustee
